Title: To Alexander Hamilton from William Bingham, 9 April 1793
From: Bingham, William
To: Hamilton, Alexander


Philada April 9th 1793
Dear sir
The Committee of the Board, (on the subject of the Loan) were unfortunate in not finding you at your Office or House, when they had the Honor of waiting on you this Morning.
They were instructed to confer with you on a Point, which is the Object of the inclosed Letter, & to which I request your early Reply, as the Board are desirous of terminating this Business, at an adjourned Meeting to Morrow Morning, at ten oClock.
The Reasons that influenced this Application, will naturally occur to you—they are not unfavorable to the Success of your Views.
I have the Honor to be   Your &c
Wm Bingham
Honble Alexr Hamilton Esqr
